Eschweiler, J.
The allowance made by the trial court of $400 as compensation to the appellants Bowman and Walmsley for their services in this case can be and is upheld, for the reason that their substitution as attorneys was made upon the express condition that the right was reserved by the court to ultimately pass upon the question of what allowances should be made out of any fund subsequently to be paid on account of plaintiff’s injuries. The statements by Messrs. Bowman and Walmsley on that hearing were in recognition of the right to make such a reservation and they accepted the substitution based upon such order and reservation. It bound all persons concerned and continues to so bind them. No exceptions were filed to such order noi is it before us for review. The action of the trial court in so disregarding the provisions of the several contracts as to the amounts of compensation was therefore proper and renders it unnecessary to determine other questions as to them.
The trial court had sufficient before him to warrant his arriving at his conclusion as to the reasonable value of the compensation of the several parties, and he might properly apply his own knowledge as to such services and their value in fixing the measure of compensation. Larscheid v. Kittell, 142 Wis. 172, 125 N. W. 442. We can see no ground for disturbing his determination.
This disposition of the matter makes it unnecessary, *133under the position taken by the guardian ad litem on this appeal, to consider any other of the questions argued.
By the Court. — The order of the circuit court is affirmed.